Citation Nr: 1454862	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-25 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for headaches, to include as secondary to a back disorder.


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to May 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In an August 2011 rating decision, the RO confirmed and continued a prior denial of the Veteran's claim for entitlement to service connection for a back disorder.

In a November 2012 rating decision, the RO denied entitlement to service connection for headaches.

The Veteran presented testimony before the undersigned Veterans Law Judge via videoconference in August 2013.  A copy of the transcript has been associated with the record.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a back disorder and for headaches, to include as secondary to a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied service connection for a back disorder in January and September 2009 rating decisions; the Veteran filed a timely notice of disagreement and the claim was readjudicated in a September 2010 statement of the case; however, the Veteran did not perfect his appeal, and the September 2009 rating decision became final.

2.  Since the September 2009 rating decision, evidence has been received that is neither cumulative nor redundant of evidence of record at the time of the prior denial, that relates to unestablished facts necessary to substantiate the claim for entitlement to service connection for a back disorder, and that raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1. The September 2009 rating decision denying service connection for a back disorder is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2. Because evidence received since September 2009 is new and material, the claim of service connection for a back disorder is reopened. 38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014) redefined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim. Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). In view of the Board's decision, which constitutes a full grant of the benefit sought on appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Claim to reopen

In order to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). '[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.' Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the 'last final disallowance' of a claim was the denial of a request to reopen). The provisions of 38 C.F.R. § 3.156(a) define new evidence as evidence not previously submitted to agency decision makers and material evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

'[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence.' Rather, it is simply 'a component of the question of what is new and material evidence,' and should be informed by the question of whether the 'evidence could, if the claim were reopened, reasonably result in substantiation of the claim.' Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  New and material evidence is not required 'as to each previously unproven element of a claim.' Id. at 120. Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary. If the McLendon standard is met, the claim should be reopened.  See id.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the 'new and material' analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The RO denied service connection for a back disorder in January 2009.  The evidence of record at that time consisted of service treatment records, medical records and a medical opinion dated in April 2008 from a private physician, J.W.E., M.D. reflecting the conclusion that the Veteran had a back disability related to a post-service work accident, and medical records from Grand Slam physical therapy.  The RO determined that, while there was evidence of back treatment in service, there was no evidence of a permanent or chronic back disability that would be subject to service connection shown by the service treatment records or demonstrated by evidence following service.   

The RO again denied entitlement to service connection in a September 2009 rating decision.  At that time, the evidence of record included additional records and opinion from J.W.E., M.D., again linking the Veteran's back disability with a post-service work accident.  The RO determined  that the additional records did not show a relationship between his current findings and military service.
 
New and material evidence addressing this basis for this denial is required to reopen the claims. See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110. The substantial pertinent evidence added to the claims file since the final decision is as follows. The Veteran has submitted statements dated in October 2010 and May 2012 from his private physician, J.W.E., M.D..  In the October 2010 statement, the examiner determined that the Veteran had a disorder of the thoracic and upper lumbar spine that was related to service, and a disorder of the lumbar spine related to his post-service work-related injury.  In the May 2012 statement, the private physician indicated that the October 2010 was the only operative opinion.

The Board finds that this evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary. See Shade, 24 Vet. App. 110.  As new and material evidence has been received to reopen the claim of service connection for a back disorder, the appeal to this extent is allowed.


ORDER

As new and material evidence has been received, the Veteran's claim service connection for a back disorder is reopened.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.
The Veteran submitted a February 2010 opinion from his private physician who differentiated the Veteran's low back disorder, which he opined was a result of a post-service work accident, and his upper lumbar and thoracic spine disorder, which he opined was the result of service.  The Veteran was afforded a VA examination in July 2011.   The examiner found that the Veteran's low back disability was not related to service.  However, while this examiner noted the February 2010 opinion, he did not address the private physician's opinion separating the Veteran's back disabilities in terms of etiology, and relating a disorder of the upper lumbar and thoracic spine to service.  A medical opinion or examination is only adequate where it is based upon consideration of the appellant's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007); Ardison v. Brown, 6 Vet.App. 405, 407 (1994).  On remand, the Veteran's claims file should be returned to the VA examiner who provided the July 2011 examination for an addendum opinion properly addressing the February 2010 opinion.
  
In addition, the Veteran has contended that he experiences headaches each time his back aches.  Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  On remand, the Veteran should be provided with a VA examination to determine whether he has headaches that are caused or aggravated by his back disorder.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who provided the July 2011 VA examination in order to provide an addendum opinion addressing the private physician's February 2010 opinion.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any disorder of the Veteran's back was caused by or is etiologically related to any incident of active duty.

The examiner must address the February 2010 private physician's opinion in the claims file, reflecting his conclusion that the Veteran's thoracic and upper lumbar spine disorder is related to service.  

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  Schedule the Veteran for a VA examination to determine the etiology of his current headaches.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine whether:

(a)  It is at least as likely as not (50 percent probability or more) that the Veteran's headaches had their onset in service or are otherwise the result of a disease or injury in service;

(b)  It is at least as likely as not (50 percent probability or more) that the Veteran's headaches has been caused (in whole or in part) by his back disorder; and

(c)  It is at least as likely as not (50 percent probability or more) that the Veteran's current headaches have been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his back disorder.

If the Veteran's current headaches have been aggravated by his back disorder, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for headaches in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


